The judgment of the Supreme Court was entered November 24th 1879,
Per Curiam.
By the Act of 20th May 1871, Pamph. L. 1032, the lien filed shall be prima facie evidence of the claim, subject to be rebutted by any matter of defence set up in the defendant’s affidavit. The offer of the defendant was too broad. • It comprehended what was clearly inadmissible in this proceeding — to show the damages suffered by the defendant by the re-grading. By the 22d section of the Act of 1st April 1870, Pamph. L. 755, a specific remedy was provided for the recovery of such damages, to which the defendant must be confined.
Judgment affirmed.